J-A03026-22


                                  2022 PA Super 106

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellee

                        v.

    JEFFREY COOPER

                             Appellant                  No. 1189 EDA 2021


                   Appeal from the Order Entered May 11, 2021
              In the Court of Common Pleas of Montgomery County
                Criminal Division at No: CP-46-CR-0004008-2019


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

CONCURRING OPINION BY STABILE, J.:                         FILED JUNE 8, 2022

        I concur in the Majority’s opinion, but write only to express my view that

I believe this Court’s en banc decision in Commonwealth v. Simmons, 262

A.3d 512 (Pa. Super. 2021) that held, inter alia, a VOP court may not

anticipatorily revoke an order of probation prior to the commencement of

probationary supervision to be in error.1 My reasons for doing so are well

stated by our colleague Judge Bowes in her concurring and dissenting opinion

in Simmons.




____________________________________________


1 It should be noted that our Supreme Court has granted review of this issue
in the case of Commonwealth v. Rosario, Nos. 1271 WDA 2020, 1272
WDA 2020, and 1273 WDA 2020 (Pa. Super. filed Sept. 10, 2021).